
	
		II
		Calendar No. 181
		111th CONGRESS
		1st Session
		S. 379
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2009
			Mr. Leahy (for himself,
			 Mr. Hatch, Mrs.
			 Feinstein, Mr. Corker,
			 Mrs. Boxer, Mr.
			 Alexander, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			October 15, 2009
			Reported by Mr. Leahy,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide fair compensation to artists for use of their
		  sound recordings.
	
	
		1.Short titleThis Act may be cited as the
			 Performance Rights
			 Act.
		2.Equitable treatment for terrestrial
			 broadcastsEstablishing equitable treatment for
			 terrestrial, cable, satellite, and internet services
			(a)Performance
			 right applicable to radio transmissions generallySection 106(6)
			 of title 17, United States Code, is amended to read as follows:
				
					(6)in the case of
				sound recordings, to perform the copyrighted work publicly by means of an audio
				transmission.
					.
			(b)Inclusion of
			 terrestrial broadcasts in existing performance rightSection
			 114(d)(1) of title 17, United States Code, is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking a digital and inserting
			 an; and
				(2)by striking
			 subparagraph (A).
				(c)Inclusion of
			 terrestrial broadcasts in existing statutory license
			 systemSection 114(j)(6) of title 17, United States Code, is
			 amended by striking digital.
			(d)Eliminating
			 regulatory burdens for terrestrial broadcast stationsSection
			 114(d)(2) of title 17, United States Code, is amended in the matter preceding
			 subparagraph (A) by striking subsection (f) if and inserting
			 subsection (f) if, other than for a nonsubscription and noninteractive
			 broadcast transmission,.
			(e)Ensuring platform
			 paritySection 114(f) of
			 title 17, United States Code, is amended—
				(1)by striking paragraph (1);
				(2)by redesignating paragraphs (2), (3), (4),
			 and (5) as paragraphs (1), (2), (3), and (4), respectively; and
				(3)in paragraph (1), as
			 redesignated—
					(A)in subparagraph (A), by striking
			 under chapter 8 and all that follows through the end of the
			 third sentence and inserting under chapter 8 shall determine reasonable
			 rates and terms of royalty payments for transmissions subject to statutory
			 licensing under subsection (d)(2) during 5-year periods beginning on January 1
			 of the second year following the year in which the proceedings are to be
			 commenced, except in the case of a different transitional period provided under
			 section 6(b)(3) of the Copyright Royalty and Distribution Reform Act of 2004,
			 or such other period as the parties may agree.;
					(B)in subparagraph
			 (B)—
						(i)in the second sentence,
			 by striking eligible nonsubscription transmission; and
						(ii)in the third sentence,
			 by striking eligible nonsubscription services and new
			 subscription and all that follows through subparagraph
			 (A) and inserting services, in addition to the objectives set
			 forth in subparagraphs (A), (B), and (C) of section 801(b)(1), the Copyright
			 Royalty Judges may consider the rates and terms for comparable types of
			 services and comparable circumstances under voluntary license agreements.
			 Notwithstanding section 801(b)(1), the provisions of section 801(b)(1)(D) shall
			 not be taken into account by the Copyright Royalty Judges in any proceeding
			 under this section; and
						(C)by striking subparagraph
			 (C) and inserting the following:
						
							(C)The procedures under subparagraphs (A) and
				(B) shall also be initiated pursuant to a petition filed by any copyright owner
				of sound recordings or any transmitting entity indicating that a new type of
				service on which sound recordings are performed is or is about to become
				operational, for the purpose of determining reasonable terms and rates of
				royalty payments with respect to such new type of service for the period
				beginning with the inception of such new type of service and ending on the date
				on which the royalty rates and terms for preexisting services most recently
				determined under subparagraph (A) or (B) and chapter 8 expire, or such other
				period as the parties may
				agree.
							.
					(f)Technical and
			 conforming amendments
				(1)Section
			 114(f)Section 114(f) of
			 title 17, United States Code (as amended by subsection (e)), is further
			 amended—
					(A)in paragraph (1)(B), in
			 the first sentence, by striking paragraph (3) and inserting
			 paragraph (2); and
					(B)in paragraph (4)(C), by
			 striking under paragraph (4) and inserting under
			 paragraph (3).
					(2)Section
			 114(j)Section 114(j)(6) of title 17, United States Code, is
			 amended by striking retransmissions of broadcast transmissions
			 and inserting broadcast transmissions and retransmissions of broadcast
			 transmissions.
				(3)Section
			 804Section 804(b)(3)(C) of title 17, United States Code, is
			 amended—
					(A)in clause (i), by
			 striking and 114(f)(2)(C);
					(B)in clause (iii)(II), by
			 striking 114(f)(4)(B)(ii) and inserting
			 114(f)(3)(B)(ii); and
					(C)in clause (iv), by
			 striking or 114(f)(2)(C), as the case may be.
					3.Special treatment
			 for small, noncommercial, educational, and religious stations and certain
			 uses
			(a)Small,
			 noncommercial, educational, and religious radio stations
				(1)In
			 generalSection 114(f)(2) of title 17, United States Code, is
			 amended by adding at the end the following:
					
						(D)Notwithstanding
				the provisions of subparagraphs (A) through (C), each individual terrestrial
				broadcast station that has gross revenues in any calendar year of less than
				$1,250,000 may elect to pay for its over-the-air nonsubscription broadcast
				transmissions a royalty fee of $5,000 per year, in lieu of the amount such
				station would otherwise be required to pay under this paragraph. Such royalty
				fee shall not be taken into account in determining royalty rates in a
				proceeding under chapter 8, or in any other administrative, judicial, or other
				Federal Government proceeding.
						(E)Notwithstanding
				the provisions of subparagraphs (A) through (C), each individual terrestrial
				broadcast station that is a public broadcasting entity as defined in section
				118(f) may elect to pay for its over-the-air nonsubscription broadcast
				transmissions a royalty fee of $1,000 per year, in lieu of the amount such
				station would otherwise be required to pay under this paragraph. Such royalty
				fee shall not be taken into account in determining royalty rates in a
				proceeding under chapter 8, or in any other administrative, judicial, or other
				Federal Government
				proceeding.
						.
				3.Special treatment for
			 small, noncommercial, educational, and religious stations and certain
			 uses
			(a)Small, noncommercial,
			 educational, and religious radio stations
				(1)In
			 generalSection 114(f)(1) of
			 title 17, United States Code, as redesignated by section 2(e), is amended by
			 adding at the end the following:
					
						(D)(i)Notwithstanding the
				provisions of subparagraphs (A) through (C), each individual terrestrial
				broadcast station that has gross revenues within a range specified in clause
				(ii) may elect to pay for its over-the-air nonsubscription broadcast
				transmissions a royalty fee as provided in clause (ii), in lieu of the amount
				such station would otherwise be required to pay under this paragraph. Such
				royalty fee shall not be taken into account in determining royalty rates in a
				proceeding under chapter 8, or in any other administrative, judicial, or other
				Federal Government proceeding.
							(ii)As
				provided in clause (i), each individual terrestrial broadcast station that has
				gross revenues in any calendar year of—
								(I)less than
				$50,000 may elect to pay for its over-the-air nonsubscription broadcast
				transmissions a royalty fee of $100 per year;
								(II)at least
				$50,000 but less than $100,000 may elect to pay for its over-the-air
				nonsubscription broadcast transmissions a royalty fee of $500 per year;
								(III)at
				least $100,000 but less than $500,000 may elect to pay for its over-the-air
				nonsubscription broadcast transmissions a royalty fee of $2,500 per year;
				and
								(IV)at least
				$500,000 but less than $1,250,000 may elect to pay for its over-the-air
				nonsubscription broadcast transmissions a royalty fee of $5,000 per
				year.
								(E)(i)Notwithstanding the provisions of
				subparagraphs (A) through (C), each individual terrestrial broadcast station
				that is a public broadcasting entity as defined in section 118(f) and that has
				gross revenues within a range specified in clause (ii) may elect to pay for its
				over-the-air nonsubscription broadcast transmissions a royalty fee as provided
				in clause (ii), in lieu of the amount such station would otherwise be required
				to pay under this paragraph. Such royalty fee shall not be taken into account
				in determining royalty rates in a proceeding under chapter 8, or in any other
				administrative, judicial, or other Federal Government proceeding.
							(ii)As
				provided in clause (i), each individual terrestrial broadcast station that is a
				public broadcasting entity as defined in section 118(f) and has gross receipts
				in any calendar year of—
								(I)less than
				$50,000 may elect to pay for its over-the-air nonsubscription broadcast
				transmissions a royalty fee of $100 per year;
								(II)at least
				$50,000 but less than $100,000 may elect to pay for its over-the-air
				nonsubscription broadcast transmissions a royalty fee of $500 per year;
				and
								(III)$100,000 or more may
				elect to pay for its over-the-air nonsubscription broadcast transmissions a
				royalty fee of $1,000 per year.
								(F)Notwithstanding the provisions of
				subparagraphs (A) through (E), each individual terrestrial broadcast station
				that had total gross revenues during the 4 full calendar quarters immediately
				preceding the date of enactment of the Performance Rights Act of—
							(i)less than $5,000,000
				shall not be required to pay a royalty under this paragraph during the 3 years
				immediately following the date of enactment of the Performance Rights Act;
				and
							(ii)$5,000,000 or more shall not be required to
				pay a royalty under this paragraph during the 1 year immediately following the
				date of enactment of the Performance Rights Act.
							The provisions of this subparagraph shall
				not be taken into account in determining royalty rates in a proceeding under
				chapter 8, or in any other administrative, judicial, or other Federal
				Government
				proceeding..
				(2)Payment
			 dateA payment under subparagraph (D) or (E) of section
			 114(f)(2)114(f)(1) of title 17, United
			 States Code, as added by paragraph (1), shall not be due until the due date of
			 the first royalty payments for nonsubscription broadcast transmissions that are
			 determined, after the date of the enactment of this Act, under such section
			 114(f)(2)114(f)(1) by reason of the
			 amendment made by section 2(b)(2) of this Act.
				(b)Transmission of
			 religious services; incidental uses of musicSection 114(d)(1) of
			 title 17, United States Code, as amended by section 2(b), is further amended by
			 inserting the following before subparagraph (B):
				
					(A)an eligible
				nonsubscription transmission of—
						(i)services at a
				place of worship or other religious assembly;
				andor
						(ii)an incidental
				use of a musical sound
				recording;
						.
			4.Availability of
			 per program licenseSection
			 114(f)(2)(B) of title
			 17, United States Code114(f)(1)(B) of title 17, United States Code,
			 as redesignated by section 2(e), is amended by inserting after
			 the second sentence the following new sentence: Such rates and terms
			 shall include a per program license option for terrestrial broadcast stations
			 that make limited feature uses of sound recordings..
		5.No harmful
			 effects on songwriters
			(a)Preservation of
			 royalties on underlying worksSection 114(i) of title 17, United States
			 Code, is amended in the second sentence by striking It is the intent of
			 Congress that royalties and inserting Royalties.
			(b)Public
			 performance rights and royaltiesNothing in this Act shall
			 adversely affect in any respect the public performance rights of or royalties
			 payable to songwriters or copyright owners of musical works.
			5.No harmful effects on
			 songwriters
			(a)No adverse affect on
			 license fees for underlying musical works; Necessity for other
			 licenses
				(1)In
			 generalSection 114(i) of title 17, United States Code, is
			 amended to read as follows:
					
						(i)No adverse affect on
				license fees for underlying musical works; Necessity for other
				licenses
							(1)No adverse affect on
				license fees for underlying musical worksLicense fees payable
				for the public performance of sound recordings under section 106(6) shall not
				be cited, taken into account, or otherwise used in any administrative,
				judicial, or other governmental forum or proceeding, or otherwise, to set or
				adjust the license fees payable to copyright owners of musical works or their
				representatives for the public performance of their works, for the purpose of
				reducing or adversely affecting such license fees. License fees payable to
				copyright owners for the public performance of their musical works shall not be
				reduced or adversely affected in any respect as a result of the rights granted
				by section 106(6).
							(2)Necessity for other
				licensesNotwithstanding the
				grant by an owner of copyright in a sound recording of an exclusive or
				nonexclusive license of the right under section 106(6) to perform the work
				publicly, a licensee of that sound recording may not publicly perform such
				sound recording unless a license has been granted for the public performance of
				any copyrighted musical work contained in the sound recording. Such license to
				publicly perform the copyrighted musical work may be granted either by a
				performing rights society representing the copyright owner or by the copyright
				owner.
							.
				(2)Conforming
			 amendmentSection
			 114(d)(3)(C) of title 17, United States Code, is hereby repealed.
				(b)Public performance
			 rights and royaltiesNothing in this Act or the amendments made
			 by this Act shall adversely affect in any respect the public performance rights
			 of or royalties payable to songwriters or copyright owners of musical
			 works.
			(c)Preservation of
			 royalties on underlying works publicly performed by terrestrial broadcast
			 stationsSection 114(f) of
			 title 17, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(5)Notwithstanding any other provision of this
				section, under no circumstances shall the rates established by the Copyright
				Royalty Judges for the public performance of sound recordings be cited, taken
				into account, or otherwise used in any administrative, judicial, or other
				governmental forum or proceeding, or otherwise, to reduce or adversely affect
				the license fees payable to copyright owners of musical works or their
				representatives for the public performance of their works by terrestrial
				broadcast stations, and such license fees for the public performance of musical
				works shall be independent of license fees paid for the public performance of
				sound
				recordings.
					.
			6.Payment of certain
			 royaltiesSection 114(g) of
			 title 17, United States Code, is amended—
			(1)by amending paragraph (1)
			 to read as follows:
				
					(1)Except in the case of a transmission to
				which paragraph (5) applies or a transmission licensed under a statutory
				license in accordance with subsection (f) of this section, the following shall
				apply:
						(A)A featured recording artist who performs on
				a sound recording that has been licensed for public performance by means of an
				audio transmission shall be entitled to receive payments from the copyright
				owner of the sound recording in accordance with the terms of the artist's
				contract.
						(B)(i)In a case in which the copyright owner of a
				sound recording has licensed the sound recording for the public performance of
				the sound recording by means of an audio transmission, the copyright owner
				shall deposit 1 percent of the receipts from the license with the American
				Federation of Musicians and American Federation of Television and Radio Artists
				Intellectual Property Rights Distribution Fund (or any successor entity) (in
				this subparagraph referred to as the Fund) to be distributed to
				nonfeatured performers who have performed on sound recordings. The sound
				recording copyright owner shall make such deposits for receipts received during
				the first half of a calendar year by August 15 and for receipts received during
				the second half of a calendar year by February 15 of the following calendar
				year.
							(ii)A sound recording copyright owner shall
				include with deposits under clause (i) information regarding the amount of such
				deposits attributable to each licensee and, subject to obtaining consent, if
				necessary, from such licensee, for each sound recording performed by means of
				an audio transmission by such licensee during the applicable time period, and
				to the extent included in the accounting reports provided by the licensee to
				the sound recording copyright owner—
								(I)the identity of the artist;
								(II)the International Standard Recording Code
				of the sound recording;
								(III)the
				title of the sound recording;
								(IV)the
				number of times the sound recording was transmitted; and
								(V)the total
				amount of receipts collected from that licensee.
								(iii)The Fund shall make the distributions
				described in clause (i) as follows: 50 percent shall be paid to nonfeatured
				musicians (whether or not members of the American Federation of Musicians) and
				50 percent shall be paid to nonfeatured vocalists (whether or not members of
				the American Federation of Television and Radio Artists). The Fund may, prior
				to making such distributions, deduct the reasonable costs related to making
				such distributions.
							(iv)The sound recording copyright owner shall
				not be required to provide any additional information to the Fund other than
				what is required under this subparagraph. Sound recording copyright owners
				shall use reasonable good faith efforts to include in all relevant licenses a
				requirement to report the information identified in subclauses (I) through (V)
				of clause (ii). Amounts required under clause (i) that are not paid by the date
				specified in such clause shall be subject to interest at the rate of 6 percent
				per annum for each day of nonpayment after the date the payment was
				due.
							;
			(2)in paragraph (2)(A), by
			 striking digital; and
			(3)by adding at the end the
			 following new paragraph:
				
					(5)Notwithstanding paragraph (1), to the
				extent that a license granted by the copyright owner of a sound recording to a
				transmitting entity eligible for a statutory license as specified by subsection
				(d)(2) extends to such entity's transmissions otherwise licensable under a
				statutory license in accordance with subsection (f), such entity shall pay to
				the agent designated to distribute statutory licensing receipts from the
				licensing of transmissions in accordance with subsection (f), 50 percent of the
				total royalties that such entity is required, pursuant to the applicable
				license agreement, to pay for such transmissions otherwise licensable under a
				statutory license in accordance with subsection (f). That agent shall
				distribute such payments in proportion to the distributions provided in
				subparagraphs (B) through (D) of paragraph (2), and such payments shall be the
				sole payments to which featured and nonfeatured artists are entitled by virtue
				of such transmissions under the direct license with such
				entity.
					.
			7.Ephemeral recordings
			 royaltySection 112(e)(4) of
			 title 17, United States Code, is amended to read as follows:
			
				(4)(A)The schedule of
				reasonable rates and terms determined by the Copyright Royalty Judges shall,
				subject to paragraph (5), be binding on all copyright owners of sound
				recordings and transmitting organizations entitled to a statutory license under
				this subsection during the 5-year period specified in paragraph (3), or such
				other period as the parties may agree. Such rates shall include a minimum fee
				for each type of service offered by transmitting organizations.
					(B)With
				respect to phonorecords made pursuant to this subsection to facilitate
				transmissions of public performances under the limitation on exclusive rights
				specified by section 114(d)(1)(C)(iv), the Copyright Royalty Judges shall
				establish rates that most clearly represent the fees that would have been
				negotiated in the marketplace between a willing buyer and a willing seller. In
				determining such rates and terms, the Copyright Royalty Judges shall base their
				decision on economic, competitive, and programming information presented by the
				parties, including—
						(i)whether use of the
				service may substitute for or may promote the sales of phonorecords or
				otherwise interferes with or enhances the copyright owner's traditional streams
				of revenue;
						(ii)the relative roles of
				the copyright owner and the transmitting organization in the copyrighted work
				and the service made available to the public with respect to relative creative
				contribution, technological contribution, capital investment, cost, and risk;
				and
						(iii)rates and terms under
				voluntary license agreements described in paragraphs (2) and (3).
						(C)With
				respect to phonorecords made pursuant to this subsection to facilitate
				transmissions of public performances under a statutory license in accordance
				with section 114(f)—
						(i)the
				Copyright Royalty Judges shall establish rates and terms by application of the
				applicable standard in section 114(f) covering both the applicable public
				performances, and the making of phonorecords pursuant to this subsection solely
				to facilitate such public performances, together; and
						(ii)the royalty payable
				under this subsection for the making of phonorecords used by the transmitting
				organization solely to facilitate transmissions for which it pays royalties
				established as provided in clause (i) shall constitute 5 percent of such
				payments.
						(D)The
				Copyright Royalty Judges shall also establish requirements by which copyright
				owners may receive reasonable notice of the use of their sound recordings under
				this section, and under which records of such use shall be kept and made
				available by transmitting organizations entitled to obtain a statutory license
				under this
				subsection.
					.
		
	
		October 15, 2009
		Reported with amendments
	
